Proceeding pursuant to CPLR article 78 to review respondent’s determination, dated July 21, 1975 and made after a hearing, which suspended petitioner’s license as a real estate broker, unless he complied with a certain condition. Determination confirmed and proceeding dismissed on the merits, with costs. The finding of untrustworthiness is supported by substantial evidence and the hearing was conducted in a fair manner. The penalty of suspension of petitioner’s license until payment of the commission punitively withheld, was not an abuse of discretion. Martuscello, Acting P. J., Latham, Margett and Rabin, JJ., concur.